DETAILED ACTION
This is in response to applicant's communication filed on 06/08/2020, wherein:
Claim 1-13 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Troesch (US 20180296427 A1) in view of Sennett et al. (US 20110140924 A1).

Regarding claim 1, Troesch discloses an apparatus for assisting the mobility of a visually impaired person in road traffic (abstract, 0033, and Fig. 1), comprising 
a wireless communication device which is to be carried or is carried by the person (Fig. 1 and ¶0026 – “FIG. 1 the person 2, who is carrying a mobile device 6”) and is equipped at least with a first data transmitter, a first data receiver (¶0036 – “In these exemplary embodiments, the mobile device 6 is a Bluetooth-enabled smartphone”) and a GPS receiver (¶0035 – “the mobile device 6 has a facility for position determination, for example, a device for the Global Positioning System (GPS)”), 
a blind guiding device (Fig. 1 - ¶0026 – “a plurality of signal generators 4”) which is equipped at least with an acoustic source (¶0030 – “the signal generator 4 arranged there generates an audible acoustic signal and the person 2 moves in the direction of the acoustic signal”), a position memory (¶0051 – “In this system the mobile device 6 interacts with the beacons, wherein the individual identifier (e.g. “ID=5”) of a beacon is received by the mobile device 6. In a step S2, the current position of the mobile device 6 can thereby be determined. The mobile device 6 (or a software application installed thereon for route guidance (guidance app)) uses the received identifier of a beacon, to determine the location of this beacon and thus its own location”, wherein ID information stored is used for location determination – i.e. a position memory) and/or a second GPS receiver, a second data receiver and a second data transmitter (¶0036 – “the signal generators 4 are also similarly Bluetooth-enabled. Such a signal generator 4 is, therefore, designated hereafter as a “beacon” or as a “Bluetooth beacon”. The communication between the mobile device 6 (smartphone) and the beacons thus takes place in accordance with the Bluetooth standard, such as Bluetooth standard 4.0 (Bluetooth Low Energy (BLE)) or any other Bluetooth standard”), 
a comparator (Fig. 3 – control device 17) which determine the subsequent blind guiding device for generating alert signal (¶0044-0046 – “the control unit 17 then determines the signal generator 4A, which is next along the path 8. The control device 17 then sends a control command to this signal generator 4A, either addressed to it or from a signal output that is specified for this signal generator 4A”).
Troesch discloses “the control unit 17 then determines the signal generator 4A, which is next along the path 8. The control device 17 then sends a control command to this signal generator 4A, either addressed to it or from a signal output that is specified for this signal generator 4A” (¶0044-0046), which may indicate the location of the mobile device through GPS is compared with the signal generators stored in the control device to determine the next signal generator. However, the reference does not explicitly disclose (1) a comparator which is designed to compare the position data of the GPS receiver with the position data of the second GPS receiver or the content of the position memory. 
Sennett discloses a comparator which is designed to compare the position data of the GPS receiver with the position data of the second GPS receiver or the content of the position memory (abstract, ¶0017,0013 – “each of the devices 110A, 110B determines its location with respect to the crosswalk it nearest and communicates the determined location to the respective traffic light controller 120A, 120B. In some embodiments, one or more of the devices 110A, 110B can determine its location using GPS or other location services”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Troesch, and have user location determined with respect to crossroad, as taught by Sennett because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to improve safety for visually impaired user.

Regarding claim 2, the combined teaching of Troesch and Sennett discloses the apparatus according to claim 1, the communication device thereof being a mobile phone, in particular a smartphone (Troesch - ¶0036 – “the mobile device 6 is a Bluetooth-enabled smartphone”).

Regarding claim 3, the combined teaching of Troesch and Sennett discloses the apparatus according to claim 1, the blind guiding device thereof and the communication device thereof each being equipped with a wireless near range communication interface, in particular a Bluetooth LE interface (Troesch - ¶0036 – “The communication between the mobile device 6 (smartphone) and the beacons thus takes place in accordance with the Bluetooth standard, such as Bluetooth standard 4.0 (Bluetooth Low Energy (BLE)”).

Regarding claim 4, the combined teaching of Troesch and Sennett discloses the apparatus according to claim 1 for a road traffic installation with several pedestrian crossings which are each equipped with a blind guiding device (Sennett -  Fig. 1 and ¶0012- “Referring to FIG. 1, the location of one or more wireless devices 110A, 110B with respect to one or more crosswalks A, B is determined and reported to one or more traffic light controllers 120A, 120B. The traffic light controllers 120A, 120B may be integrated as part of or communicatively coupled to lights in crosswalks A, B, respectively”), the combined teaching would be obvious for the invention of claim 1.

Regarding claim 5, the combined teaching of Troesch and Sennett discloses a method for the operation of the apparatus according to claim 1, in which the communication device continuously sends an attention information (Troesch - ¶0044 – 0045 - “the mobile device 6 is configured to transmit the resulting current function to the control device 17, for example by means of the mobile wireless network. The control device 17 therefore knows where the mobile device 6 is located”), and upon receipt of the attention information the blind guiding device switches on an optical release signal, sends pedestrian orientation signals and/or acoustic release signals and/or changes their volume (Troesch – 0056 – “With knowledge of the location of the beacon and, hence, of the mobile device 6, in a step S3 the guidance app determines the beacon that is next in sequence along the path 8. In a step S4 the guidance app generates a control command, which causes this beacon to generate an acoustic signal, for example by means of a buzzer”).

Regarding claim 6, the combined teaching of Troesch and Sennett  discloses a method for the operation of the apparatus according to claim 1, in which the blind guiding device continuously sends a ready signal (Troesch - ¶0044 – 0045 - “The current position of the mobile device 6 can be determined, for example, by means of the GPS function present in the mobile device 6 or using an indoor positioning system (IPS) as mentioned above. The mobile device 6 is configured to transmit the resulting current function to the control device 17”), and upon receipt of the ready signal the communication device sends an attention information, upon receipt of which the blind guiding device switches on an optical release signal, sends acoustic pedestrian orientation signals and/or acoustic release signals and/or changes their volume (Troesch – 0056 – “With knowledge of the location of the beacon and, hence, of the mobile device 6, in a step S3 the guidance app determines the beacon that is next in sequence along the path 8. In a step S4 the guidance app generates a control command, which causes this beacon to generate an acoustic signal, for example by means of a buzzer”).

Allowable Subject Matter
Claim 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643